Exhibit 10.2


EXECUTION COPY


EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) by and between Discovery Communications,
LLC (“Company”) and Dr. Gunnar Wiedenfels (“Executive”) is made this 3rd day of
October, 2016. Executive’s employment under this agreement is conditioned upon
(i) Executive receiving authorization to work for Company in the United States,
or if Company so designates in writing, for a Company subsidiary in London,
England, during the period in which Executive is awaiting work authorization in
the United States, and (ii) Executive being released by his current employer in
circumstances that permit Executive to undertake employment with Company as
contemplated by this Agreement (the “Condition Precedent”). If such Condition
Precedent is satisfied, Executive shall commence employment with Company on a
date to be mutually agreed by the parties, not later than April 1, 2017 (“Start
Date”).
As a condition to and in consideration of the mutual promises and covenants set
forth in this Agreement, Company hereby offers Executive and Executive hereby
accepts employment upon the terms and conditions set forth herein subject to the
conditions set forth above.
I.DUTIES, ACCEPTANCE, LOCATION
A.
As of the Start Date, Company employs Executive to render exclusive and
full-time services as Chief Financial Officer upon the terms and conditions set
forth herein. Executive’s duties shall be consistent with his title and as
otherwise directed by Company. Executive’s appointment as Chief Financial
Officer of Discovery Communications, Inc. (“DCI”) is subject to appointment by
the Board of DCI and shall be effective as of the date specified in that
appointment.

B.
Company reserves the right to change the individual to whom Executive reports,
provided that Executive continues to report to the Chief Executive Officer of
Company.

C.
Executive hereby accepts such employment and agrees to render the services
described above. Throughout his employment with Company, Executive agrees to
serve Company faithfully and to the best of his ability, and to devote his full
business time and energy to perform the duties arising under this Agreement in a
professional manner that does not discredit, but furthers the interests of
Company.

II.TERM OF EMPLOYMENT
A.
Subject to Section IV, Executive’s term of employment under this Agreement shall
be four (4) years beginning on the Start Date and ending on the fourth
anniversary of that date (“Term of Employment”).








--------------------------------------------------------------------------------




B.
Company shall have the option to enter negotiations with Executive to renew this
Agreement with Executive for an additional term. If Company wishes to exercise
its option to enter negotiations with Executive to renew this Agreement, it will
give Executive written notice of its intent to enter such negotiations to renew
not later than one hundred twenty (120) days prior to the end of the Term of
Employment. Executive and Company agree then to negotiate with each other
exclusively and in good faith until the end of the Term of Employment (or such
earlier date as of which agreement is reached). The Term of Employment may not,
however, be extended unless by mutual agreement of the Company and Executive as
to all of the material terms and conditions of the extension. In the event the
parties do not enter into an agreement to extend this Agreement for an
additional term, this Agreement shall expire and the Term of Employment shall
end on the fourth anniversary of Executive’s first day of employment; provided,
however, that if the Company does not make a Qualifying Renewal Offer, Executive
shall be eligible for a severance payment pursuant to Section IV(D)(2) herein in
connection with his Separation from Service (as defined below) at the end of the
Term of Employment (and assuming that he was willing and able to extend the
Term). If Company has made a Qualifying Renewal Offer, but Executive declines
the offer and terminates employment at the end of the Term of Employment,
Executive will not be eligible for any severance pay from the Company but will
be eligible for a Noncompetition Payment (as defined by, and in accordance with,
Section VI (G), below). For these purposes, a Qualifying Renewal Offer is an
offer to renew this Agreement with a meaningful increase in base salary and a
bonus target that is at least the same level as in effect at the end of the Term
of Employment, and with other material terms that are as favorable in the
aggregate as the material terms of this Agreement.

III.COMPENSATION
A.
Base Salary. Company agrees to provide Executive with an annual base salary of
$1,100,000. Beginning on the Start Date, this sum will be paid over the course
of twelve (12) months, in increments paid on regular Company paydays, less such
sums as the law requires Company to deduct or withhold. Beginning in 2018,
Executive’s future salary increases will be reviewed in Company’s annual salary
review cycle and decided in accordance with Company’s standard practices and
procedures as applied to similarly-situated senior executives of Company, but in
no event may Executive’s base salary be reduced.

B.
Bonus/Incentive Payment. In addition to the base salary paid to Executive
pursuant to Section III(A), Executive shall be eligible for an annual incentive
payment target of one hundred twenty percent (120%) of his base salary. The
portion of the incentive payment to be received by Executive will be



2





--------------------------------------------------------------------------------




determined in accordance with Company’s applicable incentive or bonus plan in
effect at that time (e.g., subject to reduction for Company under-performance
and increase for Company over-performance) and will be paid in accordance with
the applicable incentive or bonus plan. In the event that the Start Date is
after January 1, 2017, Executive’s bonus for 2017 shall be prorated based on the
number of days of employment in 2017.
C.
Benefits. Executive shall be entitled to participate in and to receive any and
all benefits generally available to executives at Executive’s level in Company
in accordance with the terms and conditions of the applicable plan or
arrangement.

D.
Equity Program. Executive will be recommended for awards of nonqualified stock
options (“Stock Options”) and restricted stock units (“RSUs”) under the
Discovery Communications, Inc. 2013 Incentive Plan, or a successor plan (the
“Stock Plan”), within 60 days after Executive’s Start Date. The award, which is
subject to approval by the Compensation Committee of the Board of DCI, will be
based on a target value of TWO MILLION FIVE HUNDRED THOUSAND DOLLARS
($2,500,000), and made in the form of two awards: an award of Stock Options with
a target value of ONE MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS ($1,250,000),
and an award of RSUs with a target value of ONE MILLION TWO HUNDRED FIFTY
THOUSAND DOLLARS ($1,250,000). The number of units for the RSUs will be
calculated by dividing the target value by the closing price of Discovery Series
A common stock on the day before the date of grant, and the number of Stock
Options using the Black-Scholes value as of the last trading day of the month
prior to date of grant. The terms of the grant are subject to the terms of the
Stock Plan and implementing award agreements. Executive will not be considered
for a further equity grant in 2017. Beginning in 2018, Executive will be
considered for annual equity awards in accordance with the Company’s standard
practices and procedures for awards to senior executives. Company represents
that the Compensation Committee has reviewed and approved in concept the terms
of this Agreement, including the target value of the equity award in this
Section.

E.
Relocation. Executive shall receive and be afforded relocation benefits in
accordance with Discovery’s international permanent relocation policy, as the
same may be modified from time to time, for relocation of Executive and his
immediate family from Germany to New York.

F.
Sign on Bonus. Company shall make a one-time sign on bonus in the amount of TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000), less required withholdings, paid
within thirty (30) days of the Start Date.



3





--------------------------------------------------------------------------------




G.
Supplemental Retirement Plan. Company shall make a special company contribution
to the Discovery Communications Supplemental Deferred Compensation Plan
(referred to as the “Supplemental Retirement Plan,” or “SRP”) in the amount of
ONE MILLION DOLLARS ($1,000,000) (the “Special SRP Contribution”). The Special
SRP Contribution shall be made within thirty (30) days of Executive beginning
work in the United States, and subject to the following vesting schedule, each
vesting subject to Executive being employed by Company as of the relevant
anniversary of the Start Date (except as provided in Section IV(D), below):

1.
$250,000 shall vest on the first anniversary of the Start Date;

2.
$250,000 shall vest on the second anniversary of the Start Date;

3.
$250,000 shall vest on the third anniversary of the Start Date; and

4.
The final $250,000 shall vest on the fourth anniversary of the Start Date.

IV.TERMINATION OF EMPLOYMENT AND AGREEMENT
A.
Death. If Executive should die during the Term of Employment, this Agreement
will terminate. No further amounts or benefits shall be payable except earned
but unpaid base salary, accrued but unused vacation, and those benefits that may
vest in accordance with the controlling documents for other relevant Company
benefits programs, which shall be paid in accordance with the terms of such
other Company benefit programs, including the terms governing the time and
manner of payment (the “Accrued Benefits”). Company also shall pay a prorated
portion of Executive’s then-current annual bonus target for that calendar year
based on the amount of time Executive was employed during the calendar year (and
subject to achievement of any applicable performance metric). Executive’s
then-outstanding equity awards under the Stock Plan shall be treated in
accordance with the applicable plan documents and implementing award agreements.

B.
Inability To Perform Duties. If, during the Term of Employment, Executive should
become physically or mentally disabled, such that he is unable to perform his
duties under Sections I (A) and (C) hereof for (i) a period of six (6)
consecutive months or (ii) for shorter periods that add up to six (6) months in
any eight (8)-month period, by written notice to the Executive, Company may
terminate this Agreement. Notwithstanding the foregoing, Executive’s employment
shall terminate upon Executive incurring a “separation from service” under the
medical leave rules of Section 409A. In that case, no further amounts or
benefits shall be payable to Executive, except that Executive shall receive the
Accrued Benefits, a prorated portion of Executive’s then-current annual bonus
target for that calendar year based on



4





--------------------------------------------------------------------------------




the amount of time Executive was employed during the calendar year (and subject
to achievement of any applicable performance metric), and, until (i) he is no
longer disabled or (ii) he becomes 65 years old -- whichever happens first –
Executive may be entitled to receive continued coverage under the relevant
medical or disability plans to the extent permitted by such plans and to the
extent such benefits continue to be provided to the Company executives at
Executive’s level in the Company generally, provided that in the case of any
continued coverage under one or more of Company’s medical plans, if Company
determines that the provision of continued medical coverage at Company’s sole or
partial expense may result in Federal taxation of the benefit provided
thereunder to Executive or his dependents because such benefits are provided by
a self-insured basis by Company, then Executive shall be obligated to pay the
full monthly or similar premium for such coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”). In such event, Company shall pay Executive,
in a lump sum, within 30 days following the Company’s determination that the
benefits may be taxable, an amount equivalent to the monthly premium for COBRA
coverage for the remaining balance of the Term of Employment (based on the COBRA
rates then in effect). Executive’s then-outstanding equity awards under the
Stock Plan shall be treated in accordance with the applicable plan documents and
implementing award agreements.
C.
Termination For Cause.

1.
Company may terminate Executive’s employment and this Agreement for Cause by
written notice. Cause shall mean under this paragraph: (i) the conviction of, or
nolo contendere or guilty plea, to a felony (whether any right to appeal has
been or may be exercised); (ii) conduct constituting embezzlement, material
misappropriation or fraud, whether or not related to Executive’s employment with
the Company; (iii) conduct constituting a financial crime, material act of
dishonesty or conduct in material violation of Company’s Code of Ethics; (iv)
improper conduct substantially prejudicial to the Company’s business; (v)
willful unauthorized disclosure or use of Company confidential information; (vi)
material improper destruction of Company property; or (vii) willful misconduct
in connection with the performance of Executive's duties. This definition of
“Cause” shall apply in any other plan or program applicable to Executive, and
supersedes any conflicting definition of “Cause” as applied to Executive’s
employment.

2.
In the event that Executive materially neglects his duties under Sections I(A)
or (C) hereof or engages in other conduct that constitutes a breach by Executive
of this Agreement (collectively “Breach”), Company shall so notify Executive in
writing and with reasonable



5





--------------------------------------------------------------------------------




specificity of the grounds for the breach. Executive will be afforded a
one-time-only opportunity to cure the noted Breach within thirty (30) days from
receipt of this notice. If no cure is achieved within this time, or if Executive
engages in the same Breach a second time after once having been given the
opportunity to cure, Company may terminate this Agreement by written notice to
Executive.
3.
Any termination of employment pursuant to Sections IV(C)(1) or Section IV(C)(2)
hereof shall be considered a termination of Executive’s employment “For Cause”
(or for “Cause”) and upon such termination, Executive shall only be entitled to
receive any amounts or benefits hereunder that have been earned or vested at the
time of such termination in accordance with the terms of the applicable
governing Company plan(s), (including the provisions of such plan(s) governing
the time and manner of payment), and/or as may be required by law. “Cause” as
used any such Company plan shall be deemed to mean solely the commission of the
acts described in Sections IV(C)(1) or Section IV(C)(2) hereof (after giving
effect to the cure opportunity described therein).

D.
Termination Of Agreement By Executive for Good Reason/Termination of Agreement
by Company Not For Cause.

1.
Company may terminate Executive’s employment and this Agreement not for Cause
(as “Cause” is defined above), and Executive may terminate his employment and
this Agreement for “Good Reason” as defined herein. “Good Reason” for purposes
of this Agreement shall only mean the occurrence of any of the following events
without Executive’s consent: (a) a material reduction in Executive’s duties or
responsibilities; (b) Company’s material change in the location of the Company
office where Executive works (i.e., relocation to a location outside the New
York, NY, metropolitan area; for the avoidance of doubt, in the event the
parties agree that Executive shall be employed in London for some interim period
before relocating to New York, a change in work location from London to New York
shall not constitute Good Reason for purposes of this Section); (c) a material
breach of this Agreement by Company; or (d) a change in the position to which
Executive reports (other than a change to report to the Chairman of the Board of
Directors or the Board of Directors), provided however, that Executive must
provide the Company with written notice of the existence of the change
constituting Good Reason within sixty (60) days of any such event having
occurred, and allow the Company thirty (30) days to cure the same. If Company so
cures the change, Executive shall not have a basis for terminating his
employment for Good Reason with respect to such cured change. Executive must
terminate



6





--------------------------------------------------------------------------------




his employment in writing within five (5) days following the expiration of
Company’s cure period for the termination to be on account of Good Reason or
such right shall be deemed waived.
2.
If Company terminates Executive’s employment and this Agreement not for Cause,
if Company elects not to renew this Agreement in circumstances that trigger
severance under Section II(B), or if Executive terminates his employment and
this Agreement for Good Reason then Company shall pay Executive the Accrued
Benefits and Executive’s then-outstanding equity awards under the Stock Plan
shall be treated in accordance with the applicable plan documents and
implementing award agreements. In addition, Company shall make the following
payments (“Severance Payment”):

(a) Subject to paragraph 3 immediately below, on the Release Deadline (as
defined below), Company will commence to pay Executive Executive’s annual base
salary for the longer of (i) the balance of the Term of Employment, (ii) twelve
(12) months, or (iii) the number of weeks of severance to which the Executive
would have been entitled had the Company’s then-current redundancy severance
plan applied to Executive’s termination (the “Base Salary Continuation”). In the
event the period of Base Salary Continuation is calculated under Section
2(a)(ii) or 2(a)(iii) of this paragraph and the Company relieves the Executive
of all of Executive’s work responsibilities for some period of time prior to the
effective date of Executive’s termination of employment, this period of “garden
leave” shall be offset against the number of weeks of Base Salary Continuation.
Notwithstanding the foregoing, the Base Salary Continuation may in no event be
less than thirteen (13) weeks.
The Base Salary Continuation shall be paid in substantially equal increments on
regular Company paydays, less required deductions and withholdings, until the
balance is paid in full.
(b) Executive will be paid his full, unprorated bonus under the Company’s
incentive or bonus plan for the year in which the termination occurs. The
bonus/incentive payment portion of the Severance Payment will be paid in the
year following the calendar year in which the termination occurs on the date
that Company pays bonuses/incentive payments to its other executives at
Executive’s level in the Company and will be paid at the target amount set forth
in Section III(B), subject to achievement of the applicable performance
metric(s) and Company/Division performance but not more than 100 percent for
Company/Division’s target performance.


7





--------------------------------------------------------------------------------




(c) The Company shall reimburse Executive for up to 18 months continued health
coverage (medical, dental, and vision) under the applicable Company medical plan
pursuant to COBRA, should Executive be eligible for and elect COBRA. These
reimbursements shall be subject to required withholdings. In the event the
balance of the Term of Employment is greater than 18 months, the Company shall
pay Executive at the end of the 18 month period an amount equivalent to the
then-current COBRA premium for the number of additional months in the balance of
the Term of Employment. If Company determines in good faith that the provision
of continued medical coverage at Company’s sole or partial expense may result in
Federal taxation of the benefit provided thereunder to Executive or his
dependents because such benefits are provided by a self-insured basis by
Company, then Executive shall be obligated to pay the full monthly or similar
premium for such coverage under COBRA. In such event, Company shall pay
Executive, in a lump sum, within 30 days following the Company’s determination
that the benefits may be taxable, an amount equivalent to the monthly premium
for COBRA coverage for the remaining balance of the Term of Employment (based on
the COBRA rates then in effect).
(d)    The Special SRP Contribution provided for in Section III(G) shall vest on
the Release Deadline (as defined below).
(e) Company shall provide Executive with repatriation benefits to return
Executive and his family to Germany, as those benefits would apply if Executive
were separating during an expatriate assignment from Germany to the United
States.
3.
No Severance Payment will be made if Executive fails to sign a release
substantially in the form attached hereto as Exhibit A. Such release must be
executed and become effective within the sixty (60) calendar day period
following the date of Executive’s “separation from service” within the meaning
of Section 409A (the last day of such period being the “Release Deadline”). No
Severance Payment will be made if Executive violates the provisions of Section
VI hereof, in which case all Severance Payment shall cease, and those already
made shall be forfeited.

4.
Company agrees that if, at the time Executive is Terminated not For Cause, or
Executive terminates his employment for Good Reason, Company has a standard
severance policy in effect that would be applicable in the absence of this
Agreement (i.e., applicable to the circumstances surrounding the termination)
and that would result in Executive’s receiving a sum greater than this Severance
Payment,



8





--------------------------------------------------------------------------------




Executive will receive whichever is the greater of these two payments; provided,
that if (i) the standard severance policy would provide for a sum greater than
the Severance Payment, and (ii) the payment schedule under the Severance Policy
is different from the payment schedules for the Severance Payment and would
result in an impermissible acceleration or delay in payment in violation of the
time and manner of payment requirements of Section 409A, then the payment
schedule provided in the Company’s standard severance policy shall only apply to
the portion of the amount payable under the standard severance policy that
exceeds the Severance Payment.
5.
If Executive terminates this Agreement before the Term of Employment has expired
for a reason other than those stated in Section IV(D)(1) hereof, it will be
deemed a material breach of this Agreement. Executive agrees that, in that
event, in addition to any other rights and remedies which Company may have as a
result of such breach, he will forfeit all right and obligations to be
compensated for any remaining portion of his annualized base salary, Severance
Payment, bonus/incentive payment that may otherwise be due under this Agreement,
pursuant to other Company plans or policies, or otherwise, except as may be
required by law. Executive further agrees that this breach would cause
substantial harm to the Company’s business and prospects. Executive agrees that
Executive committing this breach shall mean that he owes Company the prompt
payment of cash equivalent to six (6) months of base salary (on a gross basis
before taxes). Furthermore, Executive acknowledges and agrees that the full
damages for Executive’s breach are not subject to calculation and that the
amount owed under the preceding sentence, therefore, will only reimburse Company
for a portion of the damage done. For this reason, Company shall remain entitled
to recover from Executive any and all damages Company has suffered and, in
addition, Company will be entitled to injunctive relief. The parties agree that
the repayment described in this Section IV(D) is expressly not Company’s
exclusive or sole remedy.

E.
Right To Offset. In the event that Executive secures employment or any
consulting or contractor or business arrangement for services he performs during
the period that any payment from Company is continuing or due under Section
IV(D) hereof, Executive shall have the obligation to timely notify Company of
the source and amount of payment (“Offset Income”). Company shall have the right
to reduce the Severance Payment by the Offset Income. Executive acknowledges and
agrees that any deferred compensation for his services from another source that
are performed while receiving Severance Payment from Company, will be treated as
Offset Income (regardless of when Executive chooses to receive such
compensation). In addition, to the extent



9





--------------------------------------------------------------------------------




that Executive’s compensation arrangement for the services include elements that
are required to be paid later in the term of the arrangement (e.g., bonus or
other payments that are earned in full or part based on performance or service
requirements for the period during which the Severance Payment is made), the
Company may calculate the Offset Income by annualizing or by using any other
reasonable methodology to attribute the later payments to the applicable period
of the Severance Payment. Executive agrees to provide Company with information
sufficient to determine the calculation of the Offset Income, including
compensation excerpts of any employment agreement or other contract for
services, Form W-2s, and any other documentation that the Company reasonably may
require, and that failure to provide timely notice to the Company of Offset
Income or to respond to inquiries from Company regarding any such Offset Income
shall be deemed a material breach of this Agreement. Executive also agrees that
Company shall have the right to inquire of third party individuals and entities
regarding potential Offset Income and to inform such parties of Company’s right
of offset under this Agreement with Executive. Accordingly, Executive agrees
that no further Severance Payment from Company will be made until or unless this
breach is cured and that all payments from Company already made to Executive,
during the time he failed to disclose his Offset Income, shall be forfeited and
must be returned to Company upon its demand, up to the amount of Offset Income
attributable to such period. Any offsets made by the Company pursuant to this
Section IV(E) shall be made at the same time and in the same amount as a
Severance Payment amount is otherwise payable (applying the Offset Income to the
Company’s payments in the order each are paid) so as not to accelerate or delay
the payment of any Severance Payment installment. Furthermore, in the event that
Executive provides Competitive Services during the first six months after the
expiration of the Restricted Period (both as defined in Section VI), and fails
to obtain Company’s prior written consent to do so, Executive shall not be
entitled to any Severance Payment during any period of such six month period in
which he is providing Competitive Period.
F.
Mitigation. In the event of termination of employment pursuant to Section IV(D)
herein, and during the period that any payment from Company is continuing or due
under Section IV(D), Executive shall be under a continuing obligation to seek
other comparable employment, including taking all reasonable steps to identify
and apply for any comparable, available jobs for which Executive is qualified. 
This obligation to mitigate is limited to those jurisdictions in which Executive
has a then-current right to reside and work. At the Company's request, Executive
may be required to furnish to the Company proof that Executive has engaged in
efforts consistent with this paragraph, and Executive agrees to comply with any
such request.  Executive further agrees that the Company may follow-up with
reasonable inquiries to third parties to confirm Executive’s mitigation
efforts.  Should the Company determine in good faith that Executive failed to
take reasonable steps to secure



10





--------------------------------------------------------------------------------




alternative employment consistent with this paragraph, the Company shall be
entitled to cease any payments due to Executive pursuant to Section IV(D)(2).
V.CONFIDENTIAL INFORMATION
A.
Executive acknowledges his fiduciary duty to Company. As a condition of
employment, Executive agrees to protect and hold in a fiduciary capacity for the
benefit of Company all confidential information, knowledge or data, and, without
limitation, all trade secrets relating to Company or any of its subsidiaries,
and their respective businesses, (i) obtained by the Executive during his
employment by Company or otherwise and (ii) that is not otherwise publicly known
(other than by reason of an unauthorized act by the Executive). After
termination of the Executive's employment with Company, Executive shall not
communicate or divulge any such information, knowledge or data to anyone other
than Company and those designated by it, without the prior written consent of
Company. For the avoidance of doubt, and notwithstanding the foregoing, nothing
herein or in this Agreement shall (x) prohibit Executive from communicating with
a government agency, regulator or legal authority concerning any possible
violations of federal or state law or regulation, or (y) prevent or limit
Executive from discussing his terms and conditions of employment.  Nothing
herein or in this Agreement, however, authorizes the disclosure of information
Executive obtained through a communication that was subject to the
attorney-client privilege, unless disclosure of the information would otherwise
be permitted by an applicable law or rule.

B.
In the event that Executive is compelled, pursuant to a subpoena or other order
of a court or other body having jurisdiction over such matter, to produce any
information relevant to Company, whether confidential or not, Executive agrees
to provide Company with written notice of this subpoena or order so that Company
may timely move to quash if appropriate unless such notice to Company is
prohibited by law or procedure.

C.
Executive also agrees to cooperate with Company in any legal action for which
his participation is needed. Company agrees to try to schedule all such meetings
so that they do not unduly interfere with Executive's pursuits after he is no
longer in Company’s employ. Company shall reimburse Executive promptly for
reasonable travel and other expenses associated with this cooperation, provided
that Executive timely provides documentation in a form reasonably acceptable to
Company.

VI.RESTRICTIVE COVENANTS
A.
Executive covenants that during his employment with Company and, for a period of
twelve (12) months after the conclusion of Executive’s employment



11





--------------------------------------------------------------------------------




with Company (the “Restricted Period”), he will not, directly or indirectly, on
his own behalf or on behalf of any entity or individual, engage in the following
activities within the Restricted Territory: any business activities involving
nonfiction, scripted, sports, lifestyle, or general entertainment television
(whether in cable, broadcast, free to air, or any other distribution method), or
business activities otherwise competitive with any area of the Company for which
Executive had direct and material management responsibilities during the three
years prior to the termination date (“Competitive Services”). The Restricted
Territory is the United States and any other country for which the Executive had
management responsibility (e.g., was involved in business or programming
operations in that country) at any time during the three (3) years prior to the
Executive’s separation from employment. This provision shall not prevent
Executive from owning stock in any publicly-traded company. Executive agrees
that this Section VI (A) is a material part of this Agreement, breach of which
will cause Company irreparable harm and damages, the loss of which cannot be
adequately compensated at law. In the event that the provisions of this
paragraph should ever be deemed to exceed the limitations permitted by
applicable laws, Executive and Company agree that such provisions shall be
reformed to the maximum limitations permitted by the applicable laws.
B.
If Executive wishes to pursue Competitive Services during the Restricted Period
and to obtain the written consent of the Company before doing so, Executive may
request consent from the Company by providing written evidence, including
assurances from Executive and his potential employer, that the fulfillment of
Executive’s duties in such proposed work or activity would not involve any use,
disclosure, or reliance upon the confidential information or trade secrets of
the Company, and Company shall consider the request promptly and in good faith.
In the event that Executive wishes to consider an opportunity outside the
Company at the end of the natural expiration of the Term of Employment,
Executive may request that the Company review the opportunity and Company shall
consider any such request promptly and in good faith.

C.
During his employment and for a period of eighteen (18) months following the
conclusion of Executive's employment with Company, Executive covenants that he
will not directly or indirectly solicit, recruit, interfere with or otherwise
attempt to entice, any employees of Company or its subsidiary and affiliated
companies to leave their employment.

D.
During his employment and for a twelve (12) month period following the
conclusion of Executive's employment with Company, Executive covenants that he
will not directly or indirectly solicit, recruit, interfere with or otherwise
attempt to entice, solicit, induce or encourage any vendor, producer,



12





--------------------------------------------------------------------------------




independent contractor, or business partner to terminate its business
relationship with Company or its subsidiary and affiliated companies.
E.
During the period Executive is employed by Company, Executive covenants and
agrees not to engage in any other business activities whatsoever, or to directly
or indirectly render services of a business, commercial or professional nature
to any other business entity or organization, regardless of whether Executive is
compensated for these services. The only exception to this provision is if
Executive obtains the prior written consent of Company’s President and Chief
Executive Officer.

F.
Throughout the period that Executive is an employee of Company, Executive agrees
to disclose to Company any direct investments (i.e., an investment in which
Executive has made the decision to invest in a particular company) he has in a
company that is a competitor of Company (“Competitor”) or that Company is doing
business with during the Term of Employment (“Partner”), if such direct
investments result in Executive or Executive’s immediate family members, and/or
a trust established by Executive or Executive’s immediate family members, owning
five percent or more of such a Competitor or Partner. This Section VI(F) shall
not prohibit Executive, however, from making passive investments (i.e., where
Executive does not make the decision to invest in a particular company, even if
those mutual funds, in turn, invest in such a Competitor or Partner). Regardless
of the nature of Executive’s investments, Executive herein agrees that his
investments may not materially interfere with Executive’s obligations and
ability to provide services under this Agreement.

G.
If Company makes a Qualifying Renewal Offer, Executive declines such renewal
offer from the Company, and Executive terminates employment at the end of the
Term of Employment, Executive will be eligible for a Noncompetition Payment.
Provided that Executive signs a release in the form attached hereto, and such
release is executed and becomes effective on or before the Release Deadline (as
defined in Section IV(D)(2)), on the Release Deadline, Company will commence to
pay Executive an amount equal to 50% of Executive’s annual base salary for the
Restricted Period. The Noncompetition Payment shall be paid in substantially
equal increments on regular Company paydays, less required deductions and
withholdings, until the balance is paid in full, provided that Executive
complies with the provisions of this Section VI. For the avoidance of doubt, the
Noncompetition Payment is intended to be paid in circumstances in which
Executive is not eligible for the Severance Payment.

H.
Prior to the conclusion of Executive’s employment with Company, Executive shall
return all Company property and materials, including without limitation,
equipment, such as laptop computers and mobile telephones, and



13





--------------------------------------------------------------------------------




documentation, such as files (including originals and copies), notes, e-mail
accounts and computer disks.
I.
In the event that Executive violates any provision of this Section VI, and, in
the case of a violation while Executive is an active employee, Executive fails
to cure such violation within thirty (30) days after written notice from the
Company of the same in addition to any injunctive relief and damages to which
Executive acknowledges Company would be entitled, all Severance Payment or
Noncompetition Payment to Executive, if any, shall cease, and those already made
will be forfeited.

VII.ARBITRATION
A.
Submission To Arbitration. Company and Executive agree to submit to arbitration
all claims, disputes, issues or controversies between Company and Executive or
between Executive and other employees of Company or its subsidiaries or
affiliates (collectively "Claims") directly or indirectly relating to or arising
out of Executive's employment with Company or the termination of such employment
including, but not limited to Claims under Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Americans With Disabilities Act of 1990, Section
1981 of the Civil Rights Act of 1966, as amended, the Family Medical Leave Act,
the Employee Retirement Income Security Act, any Claim arising out of this
Agreement, and any similar federal, state or local law, statute, regulation or
common law doctrine.

B.
Use Of AAA. Choice of Law. All Claims for arbitration shall be presented to the
American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules. The seat or place of arbitration shall be New York, New York.
There shall be one arbitrator agreed to by the parties within twenty (20) days
of receipt by respondent of the request for arbitration or in default thereof
appointed by the AAA. The arbitrator shall be directed to apply the substantive
law of federal and state courts sitting in New York, without regard to conflict
of law principles. Any arbitration, pursuant to this Agreement, shall be deemed
an arbitration proceeding subject to the Federal Arbitration Act.

C.
Binding Effect. Arbitration will be binding and will afford parties the same
options for damage awards as would be available in court. Executive and Company
agree that discovery will be allowed and all discovery disputes will be decided
exclusively by arbitration.

D.
Damages and Costs. Any damages shall be awarded only in accord with applicable
law. The arbitrator may only order reinstatement of the Executive if money
damages are insufficient. The parties shall share equally in all fees



14





--------------------------------------------------------------------------------




and expenses of arbitration. However, each party shall bear the expense of its
own counsel, experts, witnesses and preparation and presentation of proof.
VIII.CONTROLLING LAW AND ADDITIONAL COVENANTS
A.
The validity and construction of this Agreement or any of its provisions shall
be determined under the laws of Maryland. The invalidity or unenforceability of
any provision of this Agreement shall not affect or limit the validity and
enforceability of the other provisions.

B.
If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force without being impaired or invalidated.

C.
Executive warrants that (1) his employment under this Employment Agreement will
not violate or conflict in any way with any other contract or agreement to which
Executive is bound; (2) Executive will do nothing on behalf of Company that
violates or conflicts with any such contract or agreement; and (3) Executive
will indemnify Company for any liability, damages, costs, or attorneys’ fees
that Company suffers as a result of any such violation or conflict.

D.
Executive expressly acknowledges that Company has advised Executive to consult
with independent legal counsel of his choosing to review and explain to
Executive the legal effect of the terms and conditions of this Agreement prior
to Executive’s signing this Agreement.

E.
This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties with respect to the employment of Executive by
Company, and contains all of the covenants and agreements between the parties
with respect to such employment in any manner whatsoever. Each party to this
Agreement acknowledges that no representations, inducements, promises or
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, that are not stated in this Agreement, and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding.

F.
Any modifications to this Agreement will be effective only if in writing and
signed by the party to be charged.

G.
Any payments to be made by Company hereunder shall be made subject to applicable
law, including required deductions and withholdings.

H.
Section 409A of the Code.



15





--------------------------------------------------------------------------------




1.
It is intended that the provisions of this Agreement comply with Section 409A of
the Code and the regulations and guidance promulgated thereunder (collectively,
“Code Section 409A”), and all provisions of this Agreement shall be construed in
a manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. Notwithstanding the foregoing, the Company shall have no
liability with regard to any failure to comply with Code Section 409A so long as
it has acted in good faith with regard to compliance therewith.

2.
If under this Agreement, an amount is to be paid in two or more installments,
for purposes of Code Section 409A, each installment shall be treated as a
separate payment.

3.
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination is also a
“Separation from Service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

4.
If Executive is deemed on the date of termination of his employment to be a
“specified employee”, within the meaning of that term under Section
409A(a)(2)(B) of the Code and using the identification methodology selected by
the Company from time to time, or if none, the default methodology, then:

a.
With regard to any payment, the providing of any benefit or any distribution of
equity upon separation from service that constitutes “deferred compensation”
subject to Code Section 409A, such payment, benefit or distribution shall not be
made or provided prior to the earlier of (i) the expiration of the six-month
period measured from the date of the Executive’s Separation from Service or (ii)
the date of the Executive’s death; and

b.
On the first day of the seventh month following the date of Executive’s
Separation from Service or, if earlier, on the date of his death, (x) all
payments delayed pursuant to this Section VIII(H)(4) (whether they would
otherwise have been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the



16





--------------------------------------------------------------------------------




normal dates specified from them herein and (y) all distributions of equity
delayed pursuant to this Section VIII(H)(4) shall be made to Executive.
5.
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense occurred.

6.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

I.
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of the Executive) and assigns.
The rights or obligations under this Agreement may not be assigned or
transferred by either party, except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.

J.
This Agreement may be executed with electronic signatures, in any number of
counterparts, as shall subsequently be executed with actual signatures. The
electronically signed Agreement shall constitute one original agreement.
Duplicates and electronically signed copies of this Agreement shall be effective
and fully enforceable as of the date signed and sent.

K.
All notices and other communications to be made or otherwise given hereunder
shall be in writing and shall be deemed to have been given when



17





--------------------------------------------------------------------------------




the same are (i) addressed to the other party at the mailing address, facsimile
number or email address indicated below, and (ii) either: (a) personally
delivered or mailed, registered or certified mail, first class postage-prepaid
return receipt requested, (b) delivered by a reputable private overnight courier
service utilizing a written receipt or other written proof of delivery, to the
applicable party, (c) faxed to such party, or (d) sent by electronic email. Any
notice sent in the manner set forth above by United States Mail shall be deemed
to have been given and received three (3) days after it has been so deposited in
the United States Mail, and any notice sent in any other manner provided above
shall be deemed to be given when received. The substance of any such notice
shall be deemed to have been fully acknowledged in the event of refusal of
acceptance by the party to whom the notice is addressed. Until further notice
given in according with the foregoing, the respective addresses, for the parties
are as follows:
If to Company:                    
Discovery Communications, LLC        
One Discovery Place                
Silver Spring, MD 20910-3354            
Attention: General Counsel    
                                    
If to Executive, at the home address then on file with the Company.














18





--------------------------------------------------------------------------------




In witness whereof, the parties have caused this Agreement to be duly executed
as set forth below.




/s/ Dr. Gunnar Wiedenfels         10/3/2016        
Dr. Gunnar Wiedenfels         Date










/s/ Adria Alpert Romm        9/30/2016        
Discovery Communications, LLC Date



AGREEMENT AND GENERAL RELEASE
This Agreement and General Release (“Release”) is entered into by and between
Discovery Communications, LLC (“Company”) and ________________ (“Executive”) to
resolve any and all disputes concerning his employment with Company and his
separation from employment on __________________. Accordingly, in exchange for
the consideration and mutual promises set forth herein, the parties do hereby
agree as follows:
1. Effective close of business ________________, Executive’s employment with
Company will terminate, and all salary continuation and benefits will cease
other than those to which Executive is entitled in consideration for this
Release as set forth in Executive’s Employment Agreement with Company
(“Agreement”), which is incorporated by reference, and as a matter of law (e.g.,
COBRA benefits).
2. In consideration for Executive’s executing this Release of any and all legal
claims he might have against the Discovery Parties (as defined below), and the
undertakings described herein, and to facilitate his transition to other
employment, Company agrees to provide Executive with the consideration detailed
in Section IV(D) (“Severance Payment”) of the Agreement.
3. Neither Company nor Executive admits any wrongdoing of any kind, and
Executive agrees that neither Executive nor anyone acting on his behalf will
disclose this Release, or its terms and conditions. Notwithstanding the
foregoing, Executive is not barred from disclosing this Release to his legal,
financial and personal advisors or to those persons essential for Executive to
(a) implement or enforce his rights under this Release and the Agreement in
which the Release is incorporated; (b) defend himself in a lawsuit,
investigation or administrative proceeding; (c) file tax returns; or (d) advise
a prospective employer, business partner or insurer of the contractual
restrictions on his post-Company employment.
4. In exchange for the undertakings by Company described in the above
paragraphs:
a. Executive, for himself, his heirs, executors, administrators and assigns,
does hereby release, acquit and forever discharge Company, its subsidiaries,
affiliates and related entities, as well as all of their respective officers,
shareholders, shareholder representatives, directors, members, partners,
trustees, employees, attorneys, representatives and agents (collectively, the
“Discovery Parties”), from any and all claims, demands, actions, causes of
action, liabilities, obligations, covenants, contracts, promises, agreements,
controversies, costs, expenses, debts, dues, or attorneys’ fees of every name
and nature, whether known or unknown, without limitation, at law, in equity or
administrative, against the Discovery Parties that he may have had, now has or
may have against the Discovery Parties by reason of any matter or thing arising
from the beginning of the world to the day and date of this Release, including
any claim relating to the termination of his employment with any Discovery
Party. Those claims, demands, liabilities and obligations from which Executive
releases the Discovery Parties include, but are not limited to, any claim,
demand or action, known or unknown, arising out of any transaction, act or
omission related to Executive’s employment by any Discovery Party and
Executive’s separation from such employment, sounding in tort or contract and/or
any cause of action arising under federal, state or local statute or ordinance
or common law, including, but not limited to, the federal Age Discrimination In
Employment Act of 1967, Title VII of the Civil Rights Act of 1964, as amended,
the Americans With Disabilities Act, the Family and Medical Leave Act, the Equal
Pay Act, the Worker Adjustment and Retraining Notification Act, the Maryland
Human Rights Act, as well as any similar state or local statute(s), in each case
as any such law may be amended from time to time. The foregoing shall, in
accordance with applicable law, not prohibit or prevent Executive from filing a
Charge with the United States Equal Employment Opportunity Commission (“EEOC”)
and/or any state or local agency equivalent, and/or prohibit or prevent
Executive from participating in any investigation of any Charge filed by others,
albeit that he understands and agrees that he shall not be entitled to seek
monetary compensation for himself from the filing and/or participation in any
such Charge. Notwithstanding the foregoing, nothing contained herein shall
release Company from (1) the obligations set forth in this Release, (2) claims
for vested benefits under any tax qualified benefit plan, (3) any claim that
arises after the date Executive signs this Release, (4) Executive’s right to
indemnification under applicable insurance policies and/or Company’s by-laws, or
(5) any claim that cannot by law be released.
b. Executive expressly acknowledges that his attorney has advised him regarding,
and he is familiar with the fact that certain state statutes provide that
general releases do not extend to claims that the releasor does not know or
suspect to exist in his favor at the time he executes such a release, which if
known to him may have materially affected his execution of the release. Being
aware of such statutes, Executive hereby expressly waives and relinquishes any
rights or benefits he may have under such statutes, as well as any other state
or federal statutes or common law principles of similar effect, and hereby
acknowledges that no claim or cause of action against any Discovery Party shall
be deemed to be outside the scope of this Release whether mentioned herein or
not. Executive expressly acknowledges that this Agreement is specifically
intended to include in its effect all claims that he does not know or suspect to
exist in his favor at the time he signs this Agreement.
c. Executive hereby acknowledges that he is executing this Release pursuant to
the Agreement, and that the consideration to be provided to Executive pursuant
to Section IV(D) of the Agreement is in addition to what he would have been
entitled to receive in the absence of this Release. Executive hereby
acknowledges that he is executing this Release voluntarily and with full
knowledge of all relevant information and any and all rights he may have.
Executive hereby acknowledges that he has been advised to consult with an
independent attorney of his own choosing in connection with this Release to
explain to him the legal effect of the terms and conditions of this Release and
that Executive has consulted such an attorney for such purpose. Executive
acknowledges that he has read this Release in its entirety. Executive further
states that he fully understands the terms of this Release and that the only
promises made to him in return for signing this Release are stated herein and in
the Agreement in which this Release is incorporated. Executive hereby
acknowledges that he is voluntarily and knowingly agreeing to the terms and
conditions of this Release without any threats, coercion or duress, whether
economic or otherwise, and that Executive agrees to be bound by the terms of
this Release. Executive acknowledges that he has been given twenty-one (21) days
to consider this Release, and that if Executive is age forty (40) or over,
Executive understands that he has seven (7) days following his execution of this
Release in which to revoke his agreement to comply with this Release by
providing written notice of revocation to the General Counsel of Company no
later than three business days following such period.
d.    Executive further hereby covenants and agrees that this General Release
shall be binding in all respects upon himself, his heirs, executors,
administrators, assigns and transferees and all persons claiming under them, and
shall inure to the benefit of all of the officers, directors, agents, employees,
stockholders, members and partners and successors in interest of Company, as
well as all parents, subsidiaries, affiliates, related entities and
representatives of any of the foregoing persons and entities.
e.    Executive agrees that he will not disparage any Discovery Party or make or
publish any communication that reflects adversely upon any of them, including
communications concerning Company itself and its current or former directors,
officers, employees or agents. Executive and Company shall confer about a
mutually agreeable announcement of Executive’s separation.
f. Executive agrees to return all Company property and materials, including
without limitation, equipment, such as laptop computers and mobile telephones,
and documentation, such as files (including all originals and copies), notes,
e-mail accounts and computer disks prior to the conclusion of Executive’s
employment with Company.
5.     a.    If any provision of this Release is found to be invalid,
unenforceable or void for any reason, such provision shall be severed from the
Release and shall not affect the validity or enforceability of the remaining
provisions.
b.    Company and Executive agree that this Release, consisting of three (3)
pages, and the Agreement in which this Release is incorporated, constitutes the
entire agreement between them. The parties further warrant that they enter into
this Release freely.
c.     This Release shall be interpreted, enforced and governed by the laws of
the State of Maryland without regard to the choice of law principles thereof.
IN WITNESS WHEREOF, I have signed this General Release this __ day of
_________________________, 201__.
By:                            


Print Name:                        


Subscribed and sworn to before me this ___ day of _______________, 201__.


                                                    
Notary Public
My Commission Expires             


19



